DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the phrase “the byproduct of carbonation” lacks proper antecedent basis.
In claim 4, the phrase “the quicklime material” lacks proper antecedent basis.
In claim 6, the phrase “the surface tension of the water” lacks proper antecedent basis.
In claim 20, the phrases “the formed quicklime particles” and “the liquid organic environment” lack proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 105349990 A.
The reference teaches, in Embodiment 4, a surface treatment material which mainly comprises 14% by weight of silica, 15% of mica, 4% of boron oxide, 4% of calcium oxide, and 19% of ethyl cellulose. , 3% ethylene glycol monobutyl ether, 12% terpineol and 29% absolute ethanol.  Example 9 teaches a surface treatment material which mainly comprises 17% by weight of silica, 10% of mica, 9% of boron oxide, 3% of calcium oxide, and 10% of ethyl cellulose. 6% ethylene glycol monobutyl ether, 20% terpineol and 25% absolute ethanol. The composition is sprayable.
As for claim 1, the reference teaches calcium oxide which meets the quicklime component and ethylene glycol monobutyl ether which meets the alkylene glycol component.  The amounts of these components fall within the claimed ratio of amounts. 

As for claim 5, the reference teaches CaO which meets the calcium oxide.
As for claim 6, as the reference teaches the use of the same types of alkylene glycol components they would be effective when mixed with or into water to alter the surface tension of the water.
As for claim 7, the reference teaches ethylene glycol monobutyl ether which is a derivative of ethylene glycol.
As for claim 8, the reference teaches ethylene glycol monobutyl ether which meets the ethylene glycol alkyl ether.
As for claim 19, the reference suggests the formation of a composition that meets the instant claims.  The reference teaches CaO which meets the quicklime particles and ethylene glycol monobutyl ether which meets the alkylene glycol component.  As for the claimed ratio, the amounts fall within the claimed ratios. As for the limitation that the composition is pumpable and meterable as liquid into concrete mortar while the reference does not recite this limitation, it is believed to be capable of being used as such as the composition is the same as the composition is sprayed on a substrate and therefore it would be pumpable and meterable.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (US Patent No. 2002/0063527 A1).
The reference teaches, in paragraph [0028] and claim 9, a composition comprising
(a) 10 to 95 wt% of inorganic fine particles,
(b) 1 to 20 wt% of binder resin, and
(c) 4 to 85 wt% of solvent.  
According to paragraph [0027] examples of the fine particles include SiO2, ZnO, CaO, SrO, MgO, etc.  According to paragraph [0052] examples of the solvent include ethylene glycol monoalkyl ethers, ethylene glycol dialkyl ethers, propylene glycol monoalkyl ethers, propylene glycol dialkyl ethers, etc.
	The instant claims are obvious over the reference.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	As for claim 4, the reference teaches an amount that overlaps the claimed ratio and overlapping ranges are deemed to be obvious.
	As for claim 5, the reference teaches CaO which meets the calcium oxide.
	As for claim 6, as the reference teaches the use of the same types of alkylene glycol components they would be effective when mixed with or into water to alter the surface tension of the water.
	As for claim 7, the reference teaches various derivatives of ethylene glycol and propylene glycol.
	As for claim 8, the reference teaches ethylene glycol monoalkyl ether and propylene glycol monoalkyl ethers which meet the ethylene glycol alkyl ether and propylene glycol alkyl ether.
	As for claim 19, the reference suggests the formation of a composition that meets the instant claims.  The reference teaches CaO which meets the quicklime particles and various glycol alkyl ethers and dialkyl ethers which meet the alkylene glycol component.  As for the claimed ratio, the reference teaches amounts that overlap the claimed ratio and in the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. As for the limitation that the composition is pumpable and meterable as liquid into concrete mortar while the reference does not recite this limitation, it is believed to be capable of being used as such as the composition is the same as the composition is believed to be pumpable or meterable absent evidence showing otherwise.
	Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1, 4-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 106205770 A.
The reference teaches, in the abstract, a heat-resistant conductive metal paste comprises 20-30 pts. wt. tricresyl phosphate, 12-16 pts. wt. titanium dioxide, 2-15 pts. wt. propylene glycol, 10-13 pts. wt. trichloroethane, 1-10 pts. wt. monofluorotrichloromethane, 2-16 pts. wt. calcium oxide, 6-10 pts. wt. benzoyl peroxide, 18-20 pts. wt. potassium persulfate and 20-30 pts. wt. aluminum stearate.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches calcium oxide which meets the quicklime component and propylene glycol which meets the alkylene glycol component in a ratio of amounts the overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 4, the reference teaches an amount that overlaps the claimed ratio and overlapping ranges are deemed to be obvious.
As for claim 5, the reference teaches CaO which meets the calcium oxide.
As for claim 6, as the reference teaches the use of the same types of alkylene glycol components they would be effective when mixed with or into water to alter the surface tension of the water.
As for claim 7, the reference teaches propylene glycol.
As for claim 19, the reference suggests the formation of a composition that meets the instant claims.  The reference teaches CaO which meets the quicklime particles and various propylene glycol which meets the alkylene glycol component.  As for the claimed ratio, the reference teaches amounts that overlap the claimed ratio and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. As for the limitation that the composition is pumpable and meterable as liquid into concrete mortar while the reference does not recite this limitation, it is believed to be capable of being used as such as the composition is the same as the composition is believed to be pumpable or meterable absent evidence showing otherwise.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1, 4-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DERWENT-ACC-NO: 1990-272942 (abstract of Korean Patent Specification No. KR 8903582 B1).
The reference teaches, in the abstract, an electric insulation film forming solution for non-oriented electric steel plate is prepd. by mixing (in %wt.); calcium oxide 28.7-31.0, colloid silica 7-50, acrylic resin emulsion 15-59, and ethylene glycol 20-60, with aqueous solution of anhydrous chromic acid 100 %wt.
The instant claims are obvious over the reference. 
As for claim 1, the reference teaches calcium oxide which meets the quicklime component and ethylene glycol which meets the alkylene glycol component.  As for the claimed ratio, the reference teaches amounts that overlap the claimed ratio and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 4, the reference teaches an amount that overlaps the claimed ratio and overlapping ranges are deemed to be obvious.
As for claim 5, the reference teaches CaO which meets the calcium oxide.
As for claim 6, as the reference teaches the use of the same types of alkylene glycol components they would be effective when mixed with or into water to alter the surface tension of the water.
As for claim 19, the reference suggests the formation of a composition that meets the instant claims.  The reference teaches calcium oxide which meets the quicklime component and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. As for the limitation that the composition is pumpable and meterable as liquid into concrete mortar while the reference does not recite this limitation, it is believed to be capable of being used as such as the composition is the same as the composition is believed to be pumpable or meterable absent evidence showing otherwise.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Allowable Subject Matter
Claims 22-25 are allowed.
Claims 2, 9-18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that the 112(b) rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found fails to teach or render obvious all of the limitations recited in the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  


ajg
November 22, 2021